 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 28,
2012 among Skinny Nutritional Corp., a Nevada corporation (the “Company”), and
Trim Capital LLC, a Delaware limited liability company (“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Purchaser, and Purchaser desires to
purchase from the Company, the Securities (as defined below) as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

Article I
DEFINITIONS

 

1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Alternative Transaction” shall have the meaning ascribed to such term in
Section 4.12.

 

“Amended and Restated Charter” shall have the meaning ascribed to such term in
Section 4.8(a).

 

“Apfelbaum Consulting Agreement” means the Consulting Agreement dated as of the
date hereof between the Company and William Apfelbaum.

 

“Approved Budget” shall have the meaning ascribed to such term in Section 4.4.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
as amended, as in effect on the Initial Closing Date.

 

“Board” means the board of directors of the Company.

 

“Board Recommendation” shall have the meaning ascribed to such term in
Section 4.8(e).

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

1

 

 

 

“Bylaws” means the Bylaws of the Company as amended, and as the same may be
further amended from time to time.

 

“Closing” or “Closings” means the Initial Closing, the Second Closing and/or the
Third Closing.

 

“Closing Date” or “Closing Dates” means the Initial Closing Date, the Second
Closing Date and/or the Third Closing Date.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Consulting Agreements” means the Apfelbaum Consulting Agreement and the Cummins
Consulting Agreement.

 

“Conversion Units” means Units issued at the Third Closing upon conversion of
the Notes.

 

“Cummins Consulting Agreement” means the Consulting Agreement dated as of the
date hereof between the Company and Marc Cummins.

 

“Company Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(n)(i).

 

“Disclosure Schedules” means, if disclosure schedules of the Company are
delivered on any Closing Date, such disclosure schedules.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(s).

 

“ERISA” shall have the meaning ascribed to such term in Section 3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exclusivity Period” shall have the meaning ascribed to such term in Section
4.12.

2

 

 

“Exempt Issuance” means (a) the issuance of shares of Common Stock or Common
Stock Equivalents either to employees, officers, directors and consultants of
the Company pursuant to any equity incentive plan duly adopted for such purpose,
by the Board, or to other service providers to the Company pursuant to any other
plan approved by the Board and the Purchaser, (b) any Securities issued
hereunder and (c) any other securities issuable upon the exercise or conversion
of securities convertible into shares of Common Stock issued and outstanding on
the date of this Agreement or which may be issuable pursuant to the terms of any
other agreement of the Company entered into prior to date of this Agreement or
any other arrangement relating to the issuance of Common Stock or Common Stock
Equivalents, in each case under this clause (c), as listed on Schedule 3.1(f) of
the Disclosure Schedule.

 

“Existing Security Agreement” shall mean the Security Agreement entered into by
and between the Company and the holders of the Outstanding Notes.

 

“Fairness Opinion” shall have the meaning ascribed to such term in
Section 3.2(e).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Governmental Body” shall mean any: (a) country, nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, instrumentality or self-regulatory organization,
body or entity and any court or other tribunal).

 

“IP Security Agreement” means that certain Intellectual Property Security
Agreement dated as of the date hereof between the Company and Purchaser.

 

“Indebtedness” means (a) any liabilities for borrowed money and (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

“Initial Closing” shall have the meaning ascribed to such term in
Section 2.1(b).

 

“Initial Closing Date” shall have the meaning ascribed to such term in
Section 2.1(b).

 

“Initial Note” shall have the meaning ascribed to such term in Section 2.1(a).

 

“Initial Purchase Price” shall have the meaning ascribed to such term in
Section 2.1(a).

 

3

 

 

“Intellectual Property” means: all rights in intellectual property of any type
throughout the world, including, but not limited to: (i) patents, patent
applications and statutory invention registrations, including, but not limited
to, continuations, continuations-in-part, divisions, provisional and
non-provisional, reexaminations, reissues and extensions; (ii) trademarks,
service marks, trade names, brand names, logos and corporate names, slogans and
other indicia of source of origin, whether or not registered, including all
common law rights thereto and all goodwill associated therewith, and
registrations and applications for registration thereof; (iii) copyrights,
whether registered or common law, and registrations and applications for
registration thereof; (iv) trade secrets and know-how; (v) domain names; (vi)
rights of publicity and privacy, rights to personal information of customers (to
the extent permitted by applicable law) and moral rights; (vii) shop rights;
(viii) inventions (whether patentable or unpatentable), invention disclosures,
mask works, industrial design rights, discoveries, ideas, developments, data,
software, confidential or proprietary technical, business and other information,
including, but not limited to processes, techniques, methods, formulae, designs,
algorithms, prospect lists, customer lists, projections, analyses, and market
studies, and all rights therein and thereto; (ix) all rights to any of the
foregoing provided in international treaties and convention rights; (x) the
right and power to assert, defend and recover title to any of the foregoing; and
(xi) all rights to assert, defend and recover for any past, present and future
infringement, misuse, misappropriation, impairment, unauthorized use or other
violation of any of the foregoing; and (xii) all administrative rights arising
from the foregoing, including the right to prosecute applications and oppose,
interfere with or challenge the applications of others, the rights to obtain
renewals, continuations, divisions, and extensions of legal protection
pertaining to any of the foregoing.

 

“Interim Period” shall have the meaning ascribed to such term in Section 4.5.

 

“Junior Preferred” shall have the meaning ascribed to such term in Section
5.2(a)(vii).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).

 

“Nevada Counsel” means Cane Clark, LLP, special Nevada Counsel to the Company
with offices located at 3273 Warm Springs Road, Las Vegas, Nevada 89120.

 

“New Equity Plan” shall have the meaning ascribed thereto in Section 4.17.

 

“Notes” means the Initial Note and the Remaining Note.

 

“Outstanding Notes” shall have the meaning assigned to such term in
Section 5.2(a)(vii).

 

“Peace Mountain” means Peace Mountain Natural Beverages Corp.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

4

 

 

“Permitted Liens” means the Liens in favor of (i) UCF and (ii) the holders of
the Outstanding Notes pursuant to the Existing Security Agreement.

 

“Prime Unit Financing” means the proposed purchase of the Units by Purchaser at
the Second Closing and the Third Closing as contemplated hereby.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Proxy Proposals” shall have the meaning ascribed to such term in Section
4.8(a).

 

“Proxy Statement” shall have the meaning ascribed to such term in Section
4.8(b).

 

“Purchaser Expenses” shall have the meaning ascribed to such term in
Section 4.11(a).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.15.

 

“Remaining Note” shall have the meaning ascribed to such term in Section 2.2(a).

 

“Remaining Note Principal Amount” shall have the meaning ascribed to such term
in Section 2.2(a).

 

“Representatives” shall have the meaning ascribed to such term in Section 4.5.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Scheduled Company Intellectual Property” shall have the meaning ascribed to
such term in Section 3.1(n)(ii).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Second Closing” shall have the meaning ascribed to such term in Section 2.2(b).

 

“Second Closing Common Stock Amount” shall have the meaning ascribed to such
term in Section 2.2(a).

 

“Second Closing Date” shall have the meaning ascribed to such term in
Section 2.2(b).

 

“Second Closing Purchase Price” shall have the meaning ascribed to such term in
Section 2.2(a).

 

“Second Closing Senior Preferred Price” shall have the meaning ascribed to such
term in Section 2.2(a).

5

 

 

 

“Second Closing Termination Date” shall have the meaning ascribed to that term
in Section 6.1(b).

 

“Securities” means the Initial Note, the Remaining Note and the Units issued
pursuant to the terms of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, by the Company in favor of Purchaser.

 

“Senior Preferred” means a new class of preferred stock, par value $0.001 per
share, of the Company with the rights, privileges and preferences as summarized
on Exhibit A hereto and with such other rights, privileges and preferences as
are agreed between the Company and Purchaser and which shall be set forth in the
Senior Preferred Designations and the Amended and Restated Charter.

 

“Senior Preferred Designations” shall have the meaning ascribed to such term in
section 5.2(b)(vi).

 

“Senior Secured Lending Facility” means a senior secured lending facility
made available by Purchaser (or an Affiliate of Purchaser), as lender, to the
Company as borrower in the principal amount of $6,000,000, which shall be made
available to the Company in tranches as need and subject to customary borrowing
conditions.           

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Stockholders Meeting” shall have the meaning ascribed to such term in
Section 4.8(a).

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(b), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Third Closing” shall have the meaning ascribed to such term in Section 2.3(b).

 

“Third Closing Date” shall have the meaning ascribed to such term in
Section 2.3(b).

 

“Third Closing Purchase Price” shall have the meaning ascribed to such term in
Section 2.3(a).

 

“Third Closing Termination Date” shall have the meaning ascribed to such term in
Section 6.1(c).

 

6

 

  

“Third Closing Fully Diluted Common Stock” means the number of fully diluted
shares of Common Stock of the Company, calculated on the treasury method
outstanding and determined as of the date of the Third Closing, including the
shares reserved for issuance under the New Equity Plan and all other contingent
issuances of Common Stock (including without limitation, those issuances and
proposed issuances listed on Schedule 3.1(f) of the Disclosure Schedule).

 

“Third Closing Units” means Units issued at the Third Closing and includes
Conversion Units.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

 

“Trading Market” means the following markets, exchanges or listing platforms on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the
OTC Markets Group.

 

“Transaction Documents” means this Agreement, the Initial Note, the Remaining
Note, the Security Agreement, the IP Security Agreement, the Registration Rights
Agreement, the Consulting Agreements and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“UCF” means United Capital Funding Corp.

 

“Unit Purchase Price” shall have the meaning ascribed to such term in
Section 2.2(a).

 

“Units” means units (including Conversion Units) consisting in the aggregate of
(i) a number of shares of Senior Preferred and (ii) a number of shares of Common
Stock, such that the aggregate original issue price of all shares of Senior
Preferred comprising the Units sold under this Agreement and the Conversion
Units shall be $9,000,000 and the aggregate number of shares of Common Stock
included in the Units sold hereunder and the Conversion Units shall comprise 65%
of Third Closing Fully Diluted Common Stock. Each Unit issued at a Closing shall
consist of a combination of the smallest number of whole shares of Senior
Preferred and Common Stock necessary to issue all shares required to be issued
at such Closing. For purposes of clarity Units issued at the Second Closing and
Third Closing Units may not contain the same combination of shares of Senior
Preferred and Common Stock; provided that they shall all be treated as “Units”
hereunder.

 



7

 



 



Article II

PURCHASE AND SALE

 

2.1           Purchase and Sale of Initial Note.

 

(a)           Initial Note. Subject to satisfaction (or waiver) of the
conditions set forth in Sections 5.1(a) and 5.2(a), the Company shall issue and
sell to Purchaser, and Purchaser agrees to purchase from the Company on the
Initial Closing Date (as defined below), a 15% Convertible Senior Secured
Promissory Note (the “Initial Note”), in the form attached hereto as Exhibit B,
in the principal amount of $1,000,000 for an aggregate purchase price of
$1,000,000 (the “Initial Purchase Price”).

 

(b)           Initial Closing. The closing of the purchase and sale of the
Initial Note (the “Initial Closing”) shall occur on the date hereof (the
“Initial Closing Date”) at the offices of Pryor Cashman LLP, 7 Times Square, New
York, NY 10036, or at such other location as the parties shall mutually agree.

 

(c)           Payment of Initial Purchase Price; Deliveries. On the Initial
Closing Date, (i) Purchaser shall pay the Initial Purchase Price to the Company
by wire transfer of immediately available funds in accordance with the Company’s
written wire instructions, less the amounts withheld pursuant to Section 4.11,
and (ii) the Company shall deliver to Purchaser (A) an original, executed copy
of the Initial Note, and (B) the other documents, instruments and certificates
set forth in Section 5.2(a) duly executed on behalf of the Company, as
applicable.

 

2.2           Purchase and Sale of the Remaining Note and Units.

 

(a)           Remaining Note and Units. Subject to satisfaction (or waiver) of
the conditions set forth in Sections 5.1(b) and 5.2(b), the Company shall issue
and sell to Purchaser, and Purchaser agrees to purchase from the Company on the
Second Closing Date (i) a 15% Convertible Senior Secured Promissory Note (the
“Remaining Note”) in a principal amount (the “Remaining Note Principal Amount”)
to be determined by Purchaser (up to $3,000,000), in the form attached hereto as
Exhibit C and (ii) Units consisting, in the aggregate, of (x) shares of Senior
Preferred with an aggregate original issue price (the “Second Closing Senior
Preferred Price”) equal to the difference between $3,000,000 (the “Second
Closing Purchase Price”) and the Remaining Note Principal Amount and (y) a
number of shares of Common Stock (the “Second Closing Common Stock Amount”)
determined by multiplying (1) 65% of projected Third Closing Fully Diluted
Common Stock by (2) a fraction, the numerator of which is the Second Closing
Senior Preferred Price and the denominator of which is $9,000,000.

 

(b)           Second Closing. The closing of the purchase and sale of the
Remaining Note and the Units contemplated in Section 2.2(a) (the “Second
Closing”) shall occur no later than three days after the date of the
satisfaction (or waiver) of the conditions set forth in Sections 5.1(b) and
5.2(b) (the “Second Closing Date”) at the offices of Pryor Cashman LLP, 7 Times
Square, New York, NY 10036, or at such other location as the parties shall
mutually agree.

 

8

 

 

(c)           Payment of Second Closing Purchase Price; Deliveries. On the
Second Closing Date, (i) Purchaser shall pay the Second Closing Purchase Price
to the Company by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, less the amounts withheld pursuant
to Section 4.11, and (ii) the Company shall deliver to Purchaser (A) an
original, executed copy of the Remaining Note, (B) certificates in favor of
Purchaser representing the shares of Senior Preferred and Common Stock
comprising the Units at the Second Closing, and (C) the other documents,
instruments and certificates set forth in Section 5.2(b) duly executed on behalf
of the Company, as applicable.

 

2.3           Purchase and Sale of Units.

 

(a)           Units. Subject to satisfaction (or waiver) of the conditions set
forth in Sections 5.1(c) and 5.2(c), the Company shall issue and sell to
Purchaser, and Purchaser agrees to purchase from the Company on the Third
Closing Date (as defined below), including through the conversion of the entire
outstanding principal amount of, and accrued interest on, the Notes in
accordance with their terms, Third Closing Units consisting, in the aggregate,
of (x) shares of Senior Preferred with an aggregate original issue price (the
“Third Closing Purchase Price”) equal to $9,000,000 less the Second Closing
Senior Preferred Price and (y) a number of shares of Common Stock determined by
subtracting the Second Closing Common Stock Amount from 65% of Third Closing
Fully Diluted Common Stock. For purposes of clarity, the aggregate purchase
price of the Units issued in the Second Closing and the Third Closing shall be
$9,000,000 including the outstanding principal amount of, and accrued interest
on, the Notes as of the Third Closing. For purposes of the Notes, the “Unit
Purchase Price” shall be determined as of the Third Closing Date and shall be
determined by dividing the Third Closing Purchase Price less the outstanding
principal amount of, and accrued interest on, the Notes, by the number of Third
Closing Units issued (other than the Conversion Units).

 

(b)           Third Closing. The closing of the purchase and sale of the Units
contemplated in Section 2.3(a) (the “Third Closing”) shall occur no later than
three days after the date of the satisfaction (or waiver) of the conditions set
forth in Sections 5.1(c) and 5.2(c) (the “Third Closing Date”) at the offices of
Pryor Cashman LLP, 7 Times Square, New York, NY 10036, or at such other location
as the parties shall mutually agree.

 

(c)           Payment of Third Closing Purchase Price; Deliveries. On the Third
Closing Date, (i) Purchaser shall pay the Third Closing Purchase Price (less the
outstanding principal amount of, and accrued interest on, the Notes being
converted) to the Company by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, less the amounts
withheld pursuant to Section 4.11, and (ii) the Company shall deliver to
Purchaser (A) certificates in favor of Purchaser representing the shares of
Senior Preferred and Common Stock comprising the Third Closing Units (other than
the Conversion Units), and (B) the other documents, instruments and certificates
set forth in Section 5.2(c) duly executed on behalf of the Company, as
applicable. Further, Purchaser shall deliver the Notes to the Company for
cancellation against delivery of the Conversion Units; provided that, if
Purchaser shall have lost one or more of the Notes, Purchaser shall deliver an
affidavit of loss in a form reasonably acceptable to the Company.

 



9

 



 

Article III

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company Relative to All
Closings. Except as set forth in the Disclosure Schedules, the Company hereby
makes the following representations and warranties to Purchaser as of each
Closing Date.

 

(a)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents. Except as
set forth on Schedule 3.1(a) of the Disclosure Schedule, each of the Company and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”), and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(b)           Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(b) of the Disclosure Schedule. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no subsidiaries or to
the extent that any subsidiaries listed on Schedule 3.1(b) of the Disclosure
Schedule are not “significant subsidiaries”, as defined under Rule 1-02 of
Regulation S-X, as promulgated by the Commission, then all other references to
the Subsidiaries or any of them in the Transaction Documents shall be
disregarded.

 

10

 

 

(c)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to be entered into at the
Initial Closing and otherwise to carry out its respective obligations hereunder
and thereunder. The execution and delivery of each of the Transaction Documents
to be executed and delivered at the Initial Closing by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
at the Initial Closing, have been duly authorized by all necessary action and no
further action is required by the Company, the Board or the stockholders of the
Company in connection therewith, except for any closing conditions set forth in
Section 5.1(a) that have been waived by the Purchaser. Each Transaction Document
to which the Company is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(d)           No Conflicts. Other than as set forth on Schedule 3.1(d) of the
Disclosure Schedule, the execution, delivery and performance by the Company of
the Transaction Documents to be executed and delivered at the Initial Closing,
the issuance and sale of the Securities to be issued at the Initial Closing and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary (except as contemplated by the Security
Agreement and the IP Security Agreement), or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
Governmental Body to which the Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected.

 

(e)           Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other Governmental Body or other Person, including,
without limitation, under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, in connection with the execution and delivery by the Company
or such Subsidiary of the Transaction Documents to be executed or delivered at
the Initial Closing or in connection with the performance by the Company or such
Subsidiary of the Transaction Documents at or after the Initial Closing but
prior to the Second Closing, other than (i) the filings required pursuant to
Sections 4.1, 4.3 and 4.8 of this Agreement and (ii) the filings required under
the Security Agreement and the IP Security Agreement.

 

11

 

 

(f)           Capitalization. Except as set forth on Schedule 3.1(f) of the
Disclosure Schedule, the Company has not issued any capital stock since May 21,
2012 (i.e., the date of the filing of the Company’s Quarterly Report on Form
10-Q for the period ended March 31, 2012), other than pursuant to the exercise
of employee stock options under the Company’s stock option plans, the issuance
of shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act. Except as set forth on Schedule 3.1(f), no Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents that have not been fully satisfied. Except as set forth on Schedule
3.1(f) of the Disclosure Schedule, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(f) of the Disclosure Schedule, the issuance and sale
of the Securities will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board or others is
required for the issuance and sale of the Initial Note at the Initial Closing.
Other than may exist in connection with the transactions contemplated by this
Agreement, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

(g)           SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) of the Exchange Act, for the two years preceding the
date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. All material agreements
to which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any Subsidiary are subject are included as part of,
identified in or attached as exhibits to the SEC Reports, to the extent such
agreements are required to be included as part of, identified in or attached as
exhibits to the SEC Reports pursuant to the rules and regulations of the
Commission. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

12

 

 

(h)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the applicable Closing Date or on Schedule 3.1(h) of the Disclosure
Schedule: (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than trade payables and accrued expenses incurred in the ordinary course
of business consistent with past practice, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity compensation
plans. Except as set forth on Schedule 3.1(h), the Company does not have pending
before the Commission any request for confidential treatment of information.
Except as set forth on Schedule 3.1(h) and Schedule 3.1(p) of the Disclosure
Schedule, except for the consummation of the transactions contemplated by the
Transaction Documents, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

 

(i)           Litigation. Except as disclosed in the SEC Reports or in Section
3.1(i) of the Disclosure Schedule, there is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company or any Subsidiary, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

13

 

 

(j)           Labor Relations. No labor dispute exists or, to the knowledge of
the Company or any Subsidiary, is imminent with respect to any of the employees
of the Company which could reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. Except as set forth on Schedule 3.1(j) of the Disclosure
Schedule, the Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(k)           Compliance. Except as set forth on Schedule 3.1(k) of the
Disclosure Schedule, neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or Governmental Body or (iii) is or has been in
violation of any statute, rule or regulation of any Governmental Body, including
without limitation all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

(l)           Regulatory Permits. Except as set forth on Schedule 3.1(a) of the
Disclosure Schedule, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of Proceedings relating to the revocation or modification of any
Material Permit.

 

(m)           Title to Assets. Except for the Permitted Liens or as set forth in
Schedule 3.1(m), the Company and the Subsidiaries have good and marketable title
in all personal property owned by them free and clear of all Liens, except for
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance in all material respects.

 



14

 

 

(n)           Intellectual Property. 

 

(i)           The Company and its Subsidiaries own or possess adequate rights or
licenses to use all Intellectual Property necessary to conduct their respective
businesses as now conducted and as presently proposed to be conducted. Subject
to Sections 3.1(n)(iv)-(vi), each item of Intellectual Property that is owned,
in whole or in part, by the Company (“Company Intellectual Property”), is valid
and enforceable.

 

(ii)           Schedule 3.1(n) of the Disclosure Schedule contains a true,
complete and accurate list of each of the following items of Company
Intellectual Property: trademarks, service marks, corporate names, whether or
not registered and the registrations of and applications for registration of the
foregoing; copyright registrations and applications for registrations; patent
rights and applications for registrations; trade names and domain names and
registrations thereof (such items required to be listed, referred to herein as
“Scheduled Company Intellectual Property”). Schedule 3.1(n) accurately
summarizes, where applicable, the following for each item of Scheduled Company
Intellectual Property: application number, registration number, filing date,
date of issuance, applicant, mark or name, owner(s), country of origin, and the
next renewal date and other administrative obligations required to maintain or
prosecute such Intellectual Property.

 

(iii)           No Company Intellectual Property is or has been subject to any
governmental order that restricts, impairs or otherwise imposes any obligation
with respect to the validity, enforceability, disclosure, use, enforcement,
prosecution, maintenance, transfer, licensing or other exploitation of, or that
otherwise relates to or affects, the Company Intellectual Property.

 

(iv)           To the Company’s knowledge, the Company (including, without
limitation, directly, as a contributory infringer, through inducement or
otherwise), each of the products and services offered by or on behalf of the
Company (whether by sale, license or otherwise), each of the processes or
business methods used by or at the direction of the Company, and the operation
of the business of the Company, has not infringed, misappropriated or otherwise
violated, and does not infringe, misappropriate or otherwise violate, any
Intellectual Property of any Person that has had or would have a Material
Adverse Effect.

 

(v)           Other than as disclosed in the SEC Reports or as set forth on
Schedule 3.1(n) of the Disclosure Schedule, to the Company’s knowledge, there is
not any unauthorized use or disclosure, infringement, misappropriation or other
violation of any Company Intellectual Property by any Person

 

15

 

(vi)           Except as disclosed in the SEC Reports or as set forth on
Schedule 3.1(n) of the Disclosure Schedule, there has been no claim made, or to
the Company’s knowledge, threatened, by or against the Company (and the Company
has not been a party to any action including such a claim), and the Company has
not received or provided notice of any such claim or other communication: (i)
asserting the invalidity, misuse or unenforceability, infringement,
misappropriation or other violation of any third party Intellectual Property or
Company Intellectual Property; (ii) challenging the Company’s ownership of or
rights to use, license or otherwise exploit any Intellectual Property; (iii)
asserting that the Company has engaged in unfair competition, false advertising
or other unfair business practices; (iv) offering an “invitation to license” as
a means to avoid infringement or potential infringement of any Intellectual
Property; or (v) otherwise asserting claims or allegations affecting or that
would, if established affect, the Company Intellectual Property or the Company’s
rights therein, or that has had or would have a Material Adverse Effect. Except
as disclosed in the SEC Reports, there is no proceeding or action before any
court or tribunal (including the United States Patent and Trademark Office or
equivalent authority anywhere in the world) related to any Scheduled Company
Intellectual Property other than prosecution proceedings entered into in the
ordinary course of business with the applicable issuing or granting Governmental
Bodies or domain-name registrar.

 

(vii)           Except as set forth in Schedule 3.1(n) of the Disclosure
Schedule, the Company (during its period of ownership) has taken all actions
reasonably necessary to maintain and protect the Scheduled Company Intellectual
Property.

 

(viii)         The Company’s current and former employees and officers that have
created any Scheduled Company Intellectual Property used by the Company or
intended to be used in connection with the Company’s present business plans,
have assigned ownership of such Scheduled Company Intellectual Property to the
Company, or such work created for the Company was a work made for hire.

 

(ix)           None of the Company Intellectual Property was developed by or on
behalf of, or using grants or any other subsidies of, any Governmental Body or
public entity or authority, university, corporate sponsor, or other third party.

 

(x)           The consummation of the transactions contemplated by the
Transaction Documents will not alter, impair or extinguish any of the Company
Intellectual Property or rights or obligations under any agreement with respect
to the Company Intellectual Property.

 

(xi)           Except as disclosed in Schedules 3.1(m) and 3.1(n) of the
Disclosure Schedule, the Company owns or possesses all material Scheduled
Company Intellectual Property currently employed by it in connection with the
business now operated by it, except where the failure to own, possess or acquire
any of the foregoing would not reasonably be likely to result in a Material
Adverse Effect.

 

(o)           Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. Except as set forth in Schedule 3.1(o)
of the Disclosure Schedule, neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

16

 

  

(p)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and on Schedule 3.1(p) of the Disclosure Schedule, and other
than transactions contemplated by this Agreement, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than for (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(q)           Sarbanes-Oxley; Disclosure Controls and Procedures; Internal
Accounting Controls. Except as disclosed in the SEC Reports, the Company
maintains a system of internal control over financial reporting (as such term is
defined in Rule 13a-15 of the General Rules and Regulations under the Exchange
Act) that complies with the requirements of the Exchange Act applicable to the
Company and has been designed by the Company’s principal executive officer and
principal financial officer, or under their supervision, to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as set forth in the SEC Reports, the Company’s internal
control over financial reporting is effective.  Except as set forth in the SEC
Reports, since the end of the Company’s most recent audited fiscal year, there
has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.  Except as set forth on Schedule 3.1(q) of the
Disclosure Schedule, the Company has not publicly disclosed or reported to the
Board, and within the next 90 days the Company does not reasonably expect to
publicly disclose or report to the Board, a significant deficiency, material
weakness, change in internal control over financial reporting or fraud involving
management or other employees who have a significant role in the internal
control over financial reporting, any violation of, or failure to comply with,
the federal securities laws of the United States, or any matter which if
determined adversely, would have a Material Adverse Effect.

 

17

 

(r)           Employee Benefit Plans. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its Subsidiaries which could, singularly or in the aggregate, have a
Material Adverse Effect.  Each employee benefit plan of the Company or its
Subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its Subsidiaries have not incurred
and could not reasonably be expected to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA).  Each pension plan for which the Company or any of its
Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singularly or in the aggregate, cause
the loss of such qualification.

 

(s)           Environmental Laws.  To the Company’s knowledge, the Company and
its Subsidiaries are in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to their businesses (“Environmental
Laws”).  There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its Subsidiaries (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company or any of its Subsidiaries is or
may otherwise be liable) upon any of the property now or previously owned or
leased by the Company or any of its Subsidiaries, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability; and there has been no disposal, discharge, emission
or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company or any of its Subsidiaries has
knowledge.

 

(t)           Certain Fees. Except as set forth on Schedule 3.1(t) of the
Disclosure Schedule, no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person providing similar
services with respect to the transactions contemplated by the Transaction
Documents. Purchaser shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 3.1(t) that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities at each Closing,
as applicable, will not be or be an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.

 

18

 

 

(v)           Registration Rights. Except as set forth on Schedule 3.1(v) of the
Disclosure Schedule, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

(w)           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

(x)           Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents (including the Articles of Incorporation) or the laws of its
state of incorporation that is or could become applicable to Purchaser as a
result of Purchaser and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including, without limitation, as
a result of the Company’s issuance of any of the Securities and Purchaser’s
ownership of any of the Securities.

 

(y)           Nevada Revised Statutes. As of each Closing Date, the transactions
contemplated by the Transaction Documents have been approved for all purposes
under Sections 78.378 to 78.3793, et. seq. and 411-444 of the Nevada Revised
Statutes, or compliance with such law has been permanently waived or rendered
inapplicable to the transactions contemplated hereby. The consummation of the
transactions contemplated to be consummated at any Closing will not hinder,
delay or prevent the consummation of the transactions contemplated to be
consummated at any subsequent Closing as a result of any provision of Nevada
law.

 

(z)           Disclosure. All disclosure furnished by or on behalf of the
Company to Purchaser regarding the Company, its business and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement (as
such Disclosure Schedules may be updated or supplemented from time to time
pursuant and subject to Section 4.18 of this Agreement), as of each Closing Date
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

 

(aa)           Trading Market. The issuance and sale of the Securities hereunder
does not contravene the rules and regulations of any Trading Market on which any
of the securities of the Company are listed or designated.

 

19

 

 

(bb)           Solvency. Based on the consolidated financial condition of the
Company as of the Third Closing Date, after giving effect to the receipt by the
Company of the proceeds from the issuance of the Securities hereunder at such
Closing, (i) the fair saleable value of the Company’s assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature, (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid. The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). As of the Third Closing Date, after giving effect to the
receipt by the Company of the proceeds from the issuance of the Securities
hereunder at such Closing, the Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year of such Closing Date. The SEC Reports set forth as of the date
thereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments as of the
respective balance sheet dates of the financial statements included in such SEC
Reports. Except as disclosed in the SEC Reports, neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

(cc)           Tax Status. Except as set forth on Schedule 3.1(cc) of the
Disclosure Schedule, the Company and each Subsidiary has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
Subsidiary.

 

(dd)           Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(ee)           Accountants. The Company’s accounting firm is Marcum LLP. To the
knowledge of the Company, such accounting firm is a registered public accounting
firm as required by the Exchange Act.

 

20

 

 

(ff)           Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that Purchaser is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Purchaser or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to
Purchaser’s purchase of the Securities. The Company further represents to
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

3.2           Additional Representations and Warranties of the Company Relative
to the Second Closing. Except as set forth in the Disclosure Schedules, the
Company hereby makes the following representations and warranties to Purchaser
as of the Second Closing Date:

 

(a)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to be entered into at the
Second Closing and otherwise to carry out its respective obligations hereunder
and thereunder. The execution and delivery of each of the Transaction Documents
to be executed and delivered at the Second Closing by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
at the Second Closing, have been duly authorized by all necessary action and no
further action is required by the Company, the Board or the stockholders of the
Company in connection therewith. Each Transaction Document to which the Company
is a party has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)           No Conflicts. Other than as set forth on Schedule 3.1(d) of the
Disclosure Schedule, the execution, delivery and performance by the Company of
the Transaction Documents to be executed and delivered at the Second Closing,
the issuance and sale of the Securities to be issued at the Second Closing and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary (except as contemplated by the Security
Agreement and the IP Security Agreement), or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
Governmental Body to which the Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected.

 

21

 

 

(c)           Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other Governmental Body or other Person, including,
without limitation, under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, in connection with the execution and delivery by the Company
or such Subsidiary of the Transaction Documents to be executed or delivered at
the Second Closing or in connection with the performance by the Company or such
Subsidiary of the Transaction Documents at or after the Second Closing but prior
to the Third Closing, other than (i) the filings required pursuant to Sections
4.1, 4.3 and 4.8 of this Agreement and (ii) the filing of the Senior Preferred
Designations with the Secretary of State of the State of Nevada.

 

(d)           Issuance of Units. When issued at the Second Closing the shares of
Senior Preferred and Common Stock issued at such Closing will be duly authorized
and, when issued and paid for in accordance with this Agreement, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company and will be free of restrictions on transfer other than restrictions on
transfer under applicable state and federal securities laws.

 

(e)           Fairness Opinion. The Company has received an opinion (the
“Fairness Opinion”) from a reputable investment banking firm reasonably
acceptable to Purchaser to the effect that, as of the date of the Second
Closing, the consideration to be received by the Company in respect of the
issuance of the Securities to Purchaser and the other transactions contemplated
by the Transaction Documents is fair to the Company and the stockholders of the
Company from a financial point of view.

 

3.3           Additional Representations and Warranties Relative to the Third
Closing. Except as set forth in the Disclosure Schedules, the Company hereby
makes the following representations and warranties to Purchaser as of the Third
Closing Date:

 

(a)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to be entered into at the
Third Closing and otherwise to carry out its respective obligations hereunder
and thereunder. The execution and delivery of each of the Transaction Documents
to be executed and delivered at the Third Closing by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
at the Third Closing, have been duly authorized by all necessary action and no
further action is required by the Company, the Board or the stockholders of the
Company in connection therewith. Each Transaction Document to which the Company
is a party has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

22

 

 

(b)           No Conflicts. Other than as set forth on Schedule 3.1(b) of the
Disclosure Schedule, the execution, delivery and performance by the Company of
the Transaction Documents to be executed and delivered at the Third Closing, the
issuance and sale of the Securities to be issued at the Third Closing and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary (except as contemplated by the Security
Agreement and the IP Security Agreement), or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
Governmental Body to which the Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected.

 

(c)           Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other Governmental Body or other Person, including,
without limitation, under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, in connection with the execution and delivery by the Company
or such Subsidiary of the Transaction Documents to be executed or delivered at
the Third Closing or in connection with the performance by the Company or such
Subsidiary of the Transaction Documents at or after the Third Closing, other
than (i) the filings required pursuant to Sections 4.1, 4.3 and 4.8 of this
Agreement and (ii) the filing of the Amended and Restated Charter with the
Secretary of State of the State of Nevada.

 

(d)           Issuance of Units. When issued at the Third Closing the shares of
Senior Preferred and Common Stock issued at such Closing will be duly authorized
and, when issued and paid for in accordance with this Agreement, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company and will be free of restrictions on transfer other than restrictions on
transfer under applicable state and federal securities laws.

 

(e)           Fairness Opinion. The Fairness Opinion has not been terminated,
revoked or modified in any material respect. 

 

23

 

  

3.4           Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

 

(a)           Organization; Authority. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
Purchaser. Each Transaction Document to which it is a party has been duly
executed by Purchaser, and when delivered by Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)           Purchaser Status. At the time Purchaser was offered to purchase
the Securities, it was, and as of the date hereof it is, and on each Closing
Date and other date on which it converts any of the Notes upon the terms and
conditions provided therein, it will be an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

 

(c)           Securities Act; No General Solicitation. Purchaser, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the purchase of the Securities, and has so evaluated the
merits and risks of such purchase. Purchaser: (i) is able to bear the economic
risk of an investment in the Securities for an indefinite period of time and, at
the present time, is able to afford a complete loss of such investment; (ii) is
acquiring the Securities for its own account, and not as nominee or agent; and
(iii) is acquiring the Securities for the purpose of investment and not with a
view to distribution or resale thereof. Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Article III of this Agreement or the right of
Purchaser to rely on such representations and warranties.

 

(d)           Legend. Purchaser acknowledges and agrees that the issuance of the
Securities to Purchaser has not been registered under the Securities Act or any
applicable state securities laws, and may not be sold, transferred or assigned
unless subsequently registered under the Securities Act and applicable state
securities laws, or unless an exemption from such registration is available, and
that the Notes and the certificates issued to Purchaser representing the shares
of Senior Preferred and Common Stock shall be stamped or otherwise imprinted
with a legend to that effect.

 

24

 

 

(e)           No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the other Transaction Documents and the
consummation by it of the transactions contemplated hereby and thereby do not
and will not (i) conflict with or violate any provision of the Purchaser’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Purchaser is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Purchaser is bound or affected.

 

(f)           No Short Sales. Other than consummating the transactions
contemplated under this Agreement and the other Transaction Documents, the
Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or sales, including Short Sales, of the securities of the Company during the
period commencing as of the time that the Purchaser first became aware of the
proposed transactions contemplated hereunder and ending immediately prior to the
execution hereof. Other than to other Persons party to this Agreement and its
Affiliates and their respective investment advisors, agents, counsel and other
advisors, the Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

(g)           General Solicitation. Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Company or the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar.

 

(h)           Information. The Company has, prior to the date hereof, provided
the Purchaser with information regarding the business, operations and financial
condition of the Company, and has, prior to such date, granted to Purchaser the
opportunity to ask questions of and receive satisfactory answers from
representatives of the Company, its officers, directors, employees and agents
concerning the Company and materials relating to the terms and conditions of the
purchase and sale of the Securities hereunder, and based thereon believes it can
make an informed decision with respect to its investment in the Securities.
Neither such information nor any other investigation conducted by Purchaser or
its representatives shall modify, amend or otherwise affect Purchaser’s right to
rely on the Company’s representations and warranties contained in this
Agreement.

 

(i)           Independent Investment Decision. Purchaser has independently
evaluated the merits of its decision to purchase the Securities pursuant to this
Agreement, such decision has been independently made by Purchaser and Purchaser
confirms that it has relied solely on the advice of its own business and/or
legal counsel in making such decision.

 

(j)           Reliance on Exemptions. Purchaser understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of Purchaser set forth herein in order to determine the availability
of such exemptions and the eligibility of Purchaser to acquire the Securities.

 

(k)           Stock Ownership. Purchaser is not a beneficial owner, directly or
indirectly, of 10 percent or more of the voting power of the outstanding voting
shares of the Company. Purchaser is not an affiliate or associate of the Company
and, at any time within 2 years immediately before the date hereof, was not the
beneficial owner, directly or indirectly, of 10 percent or more of the voting
power of the then outstanding shares of the Company.

 

25

 

  

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to Purchaser promptly after such filing. The Company shall, on or before
each Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities
being sold at such Closing for sale to Purchaser at such Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to Purchaser on or prior to each
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, foreign, state and local laws, statutes, rules, regulations and the
like relating to the offering and sale of the Securities to Purchaser.

 

4.2           Filing of SEC Reports. Until such time (i) as the principal amount
of each Note and the accrued and unpaid interest thereon has been paid in full
or (ii) Purchaser no longer owns any shares of Senior Preferred, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.

 

4.3           Securities Laws Disclosure; Publicity. The Company shall, by 9:30
a.m. (New York City time) or as soon thereafter as is practicable on the Trading
Day immediately following each Closing Date, issue a press release and by 5:30
p.m. on the fourth Trading Day following each Closing Date, file a Current
Report on Form 8-K, in each case disclosing the material terms of the
transactions contemplated hereby, and shall promptly thereafter file a Form 8-K
which shall include the Transaction Documents as exhibits thereto. The Company
and Purchaser shall consult with each other in issuing any press releases and
filings with the Commission with respect to the transactions contemplated
hereby, and neither the Company nor Purchaser shall issue any such press release
nor otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of Purchaser, or without the prior
consent of Purchaser, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Purchaser, or include the name of Purchaser in any filing with the Commission
or any regulatory agency or Trading Market, without the prior written consent of
Purchaser, except (a) as required by federal securities law in connection with
the filing of final Transaction Documents (including signature pages thereto)
with the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations; provided that, in each such case, the Company shall
provide Purchaser with prior notice of such disclosure and an opportunity to
review and comment on such disclosure. The Purchaser hereby acknowledges that
the transactions contemplated hereby will result in the Company needing to
identify the Purchaser (but not its members) by name in its filings with the
Commission.

 

26

 

  

4.4           Use of Proceeds. The proceeds from the sale of the Securities
shall be used by the Company in accordance with the budget and use of proceeds
schedule (collectively, the “Approved Budget”) delivered by the Company to, and
approved in writing by, Purchaser or as otherwise consented to in writing by
Purchaser. Without limiting the foregoing, $116,498.33 of proceeds from the
Initial Closing will be immediately paid to Peace Mountain in full settlement of
all amounts owed to Peace Mountain by the Company in return for a release from
Peace Mountain in form and substance reasonably satisfactory to Purchaser.

 

4.5           Access; Investigation; Periodic Meetings and Information. During
the period commencing on the date hereof and ending on the earlier of (a) the
Third Closing Date, and (b) the termination of this Agreement pursuant to
Section 6.1 (such period being referred to herein as the “Interim Period”), the
Company shall, and shall cause its officers, directors, employees, agents,
attorneys, accountants, advisors, investment bankers and representatives
(“Representatives”) to: (i) provide the Purchaser with reasonable access during
normal business hours to the Company’s Representatives, books, records, tax
returns, material operating and financial reports, work papers, assets,
executive officers, offices and other facilities, properties, contracts and
other documents and information relating to the Company; and (ii) provide the
Purchaser with such copies of the books, records, tax returns, work papers,
contracts and other documents and information relating to the Company, and with
such additional financial, operating and other data and information regarding
the Company, as the Purchaser may reasonably request. Nothing in this Section
4.5 will require the Company to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company would: (A) violate
any of its or its Affiliates’ respective obligations with respect to
confidentiality (it being understood that Purchaser is subject to a
confidentiality agreement with the Company); (B) result in a violation of
applicable law; or (C) result in loss of legal protection, including the
attorney-client privilege and work product doctrine; provided, that the Company
shall have used commercially reasonable efforts to obtain the consent of its
Affiliates and to disclose such information in a way that would not violate such
applicable law or waive such privilege. During the Interim Period, the Company
shall hold weekly meetings of senior management which Marc Cummins and William
Apfelbaum, as representatives of Purchaser, shall be entitled to attend
(“Management Meetings”). Messrs. Cummins and Apfelbaum shall be entitled to
participate in the discussion of the issues considered in the Management
Meetings and to promptly receive, by facsimile or electronic mail, copies of all
materials provided to senior management in connection with such Management
Meetings. Senior management shall consider any proposals or suggestions of
Messrs. Cummins and Apfelbaum in good faith and shall discuss such proposals or
suggestions at the Management Meetings. The Company will provide to Messrs.
Cummins and Apfelbaum, in addition to the SEC Reports, such unaudited,
unreviewed, internally generated financial reports, forecasts and other
information as Messrs. Cummins and Apfelbaum shall reasonably request.

 

27

 

  

4.6           Purchaser Consent Rights. For so long as all or any portion of the
Notes are outstanding, the Company shall not take any of the following actions
without the prior written consent of Purchaser, which consent may be withheld
for any reason:

 

(a)          the acquisition of the Company by another entity (other than
Purchaser or any of its Affiliates) by means of any transaction or series of
related transactions (including any acquisition of Common Stock or Common Stock
Equivalents, reorganization, merger or consolidation), after the consummation of
which the holders of the voting securities of the Company outstanding
immediately prior to such transaction or series of related transactions own,
directly or indirectly, less than a majority of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly-owned Subsidiary immediately following such
acquisition, its parent) immediately after such transaction or series of related
transactions;

 

(b)          the direct or indirect sale, lease, exclusive license, assignment,
transfer, conveyance or other disposition by the Company of all or substantially
all of its assets or Company Intellectual Property, in one or a series of
related transactions, except to a wholly-owned Subsidiary;

 

(c)          any acquisition or disposition (including licensing) of any
business or assets including any Company Intellectual Property, except in the
ordinary course of business (which, for purposes of clarity, includes entering
into normal and customary agreements and licenses with manufacturers,
distributors, sales agents and the like);

 

(d)          the liquidation, dissolution or winding-up of the business and
affairs of the Company;

 

(e)          any capital expenditure exceeding amounts provided for in the
Approved Budget or any use of proceeds from the sale of the Securities that is
not set forth in the Approved Budget;

 

(f)          enter into any agreement or arrangement to incur any Indebtedness,
other than trade indebtedness incurred in the ordinary course of business;

 

(g)          other than as specifically set forth on Schedule 3.1(p) of the
Disclosure Schedule, the enter into any agreement or arrangement that would
result in the creation of any Lien on any of the assets of the Company;

 

(h)          the direct or indirect purchase, lease, license, assumption or
other acquisition by the Company of any material assets, including any Company
Intellectual Property, in one or a series of related transactions (exclusive of
any reasonable and customary office lease that the Company may execute);

 

(i)           redeem, purchase for cancellation or otherwise retire or pay off
any of its outstanding shares of capital stock, or rights, options or warrants
to subscribe for, purchase or otherwise acquire stock, or evidences of
indebtedness or other securities convertible into or exchangeable for stock
(except for the repurchases at cost from employees or consultants pursuant to
written agreements upon the occurrence of certain events (including the
termination of employment));

 

28

 

  

(j)          other than as contemplated by the this Agreement, and except for
Exempt Issuances, the creation, modification or issuance of capital stock or
securities convertible into capital stock;

 

(k)          other than as contemplated by this Agreement, amend, alter or
repeal any provision of the Articles of Incorporation of the Bylaws;

 

(l)          declare or pay any dividends or make any distribution, whether in
cash, in stock or in specie, on any of its outstanding shares of capital stock;

 

(m)          the appointment or dismissal of any executive officers of the
Company, and any material changes to the compensation payable to any of the
executive officers or directors of the Company;

 

(n)          other than as contemplated by this Agreement, increase or decrease
the number of directors constituting the entire Board, or create any committee
of the Board;

 

(o)          other than with respect to the matters specifically set forth on
Schedule 3.1(p) of the Disclosure Schedule, enter into any transaction, or make
any amendment thereto, with any director or officer of the Company, or any
immediate family member or Affiliate of any director or officer of the Company,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any such
officer or director (or any immediate family member or Affiliate thereof),
including, without limitation, the Salaman Employment Agreement;

 

(p)          enter into joint ventures or partnerships, or establish any
non-wholly-owned Subsidiaries;

 

(q)          any change to the Company’s independent accountants or attorneys;
and

 

(r)          approve any operating capital budgets for any period of the
Company, or, once such budget has been approved by Purchaser, make any changes
to such budget.

 

4.7           Operation of the Company’s Business. Except (i) as expressly
contemplated, required or permitted by this Agreement, (ii) as required by
applicable law, or (iii) as consented to in writing by the Purchaser, during the
Interim Period, the Company shall and shall cause its Subsidiaries to: (A)
ensure that it conducts its business (x) in the ordinary course and
substantially in accordance with past practices; and (y) in material compliance
with all applicable laws; (B) use commercially reasonable efforts to ensure that
it preserves intact its current business organization, keeps available the
services of its current executive officers and maintains its relations and
goodwill with material suppliers, landlords, and other Persons having material
business relationships with the Company; and (C) keep in full force and effect
all appropriate insurance policies covering all material assets of the Company.

 

29

 

  

4.8           Proxy Statement; Stockholder Meeting.

 

(a)          Promptly following the Initial Closing Date, the Company shall take
all corporate action necessary to call a meeting of its stockholders (which may
be its annual meeting) (the “Stockholders Meeting”), which shall occur not later
than October 15, 2012 (unless extended with the consent of or upon the direction
of the Purchaser), for the purpose of seeking approval of the Company’s
stockholders of the following (collectively, the “Proxy Proposals”): (i) amended
and restated Articles of Incorporation in a form to be agreed upon between the
Company and Purchaser (the “Amended and Restated Charter”) which integrates into
a single instrument all of the provisions of the Articles of Incorporation as in
effect and operative (including the terms of the Senior Preferred Designations)
and amends such Articles of Incorporation in a manner acceptable to the Board
and Purchaser, including to (A) authorize a sufficient number shares of Common
Stock for issuance in the Prime Unit Financing and upon conversion of the Junior
Preferred, issuance pursuant to the New Equity Plan and other corporate
purposes, (B) authorize a reverse split of the Common Stock in a ratio to be
agreed upon in accordance with Nevada law (and without the effect of giving
stockholders dissenters rights), (C) authorize the Junior Preferred and (D)
provide for the indemnification of directors in such manner that as is
satisfactory to Purchaser, (ii) the election of a Board comprised of members as
set forth in the Unit Financing Term Sheet or as otherwise designated by
Purchaser, (iii) the New Equity Plan, (iv) the Prime Unit Financing for all
purposes under Nevada law (including Sections 78.378 to 78.3793, et. seq. and
411-443 of the Nevada Revised Statutes), and (v) such other matters as are
agreed between the Company and Purchaser.

 

(b)          In connection therewith, the Company will, simultaneously with the
Second Closing, file with the Commission a proxy statement in preliminary form
(collectively, as amended or supplemented, the “Proxy Statement”) that will be
provided to the Company’s stockholders in connection with the solicitation of
proxies for use at the Stockholders Meeting. The Company shall comply with
Section 14(a) of the Exchange Act and the rules promulgated thereunder in
relation to the Proxy Statement and any form of proxy to be sent to the
stockholders of the Company in connection with the Stockholders Meeting, and the
Proxy Statement shall not, on the date that the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to the Company’s
stockholders or at the time of the Stockholders Meeting, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein not false or misleading, or omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies or the Stockholders
Meeting which has become false or misleading.

 

(c)          Purchaser and its counsel shall be given reasonable opportunity to
review and comment on the Proxy Statement prior to the filing thereof with the
Commission, and the Company shall give reasonable and good faith consideration
to any comments made by Purchaser and its counsel. The Company shall promptly
notify Purchaser upon the receipt of any comments from the Commission (or the
staff of the Commission) or any request from the Commission (or the staff of the
Commission) for amendments or supplements to the Proxy Statement, and shall
provide Purchaser with copies of all correspondence between the Company and its
Representatives, on the one hand, and the Commission (or the staff of the
Commission), on the other hand, and the Company agrees to provide Purchaser and
its counsel a reasonable opportunity to comment on and respond thereto, and to
give reasonable and good faith consideration to any such comments made by
Purchaser and its counsel prior to responding to any comments or requests of the
Commission or its staff. The Company shall use its reasonable best efforts to
respond as promptly as reasonably practicable and to resolve any comments of the
Commission (or the staff of the Commission) with respect to the Proxy Statement.

 

30

 

  

(d)          Any adjournment or postponement of the Stockholders Meeting shall
require the prior written consent of Purchaser other than (i) in the case it is
required to allow reasonable additional time for the filing and mailing of any
supplemental or amended disclosure which the Commission or its staff has
instructed the Company is necessary under applicable law and for such
supplemental or amended disclosure to be disseminated and reviewed by the
Company’s stockholders prior to the Stockholders Meeting; (ii) if insufficient
shares of Common Stock are present in person or by proxy prior to the start of
the Stockholders Meeting to constitute a quorum; or (iii) if, as of the
scheduled date and time of the Stockholders Meeting, the Company shall not have
received an aggregate number of proxies voting for the adoption of the Proxy
Proposals. Notwithstanding the foregoing, Purchaser may require the Company to
adjourn or postpone the Stockholders Meeting one (1) time (for a period of not
more than 30 calendar days), unless prior to such adjournment the Company shall
have received an aggregate number of proxies voting for the adoption of the
Proxy Proposals, which have not been withdrawn. Once the Company has established
a record date for the Stockholders Meeting, the Company shall not change such
record date or establish a different record date for the Stockholders Meeting
without the prior written consent of Purchaser, unless required to do so by
applicable law or the Articles of Incorporation or Bylaws. If at any time prior
to the Stockholders Meeting any event or circumstance relating to the Company,
Purchaser or any Subsidiary, or their respective officers or directors, should
be discovered by the Company or Purchaser, respectively, which, pursuant to the
Exchange Act, should be set forth in an amendment or a supplement to the Proxy
Statement, such party shall promptly inform the others. Each of Purchaser and
the Company agree to promptly correct any information provided by it for use in
the Proxy Statement which shall have become false or misleading.

 

(e)          The Board shall recommend to the Company’s stockholders that the
stockholders vote in favor of the Proxy Proposals at the Stockholders Meeting
(the “Board Recommendation”) and shall take all commercially reasonable action
(including, without limitation, the hiring of a proxy solicitation firm of
nationally recognized standing) to solicit the approval of the stockholders for
the Proxy Proposals. Notwithstanding the foregoing, however, if at any time
prior to obtaining stockholder approval of the Proxy Proposals, the Board has
concluded in good faith that (i) due to its receipt of a proposal for an
Alternative Transaction that the failure of the Board to change, qualify,
withhold or withdraw the Board Recommendation would be inconsistent with the
directors’ exercise of their fiduciary duties to the Company’s stockholders
under applicable law, or (ii) in the absence of a proposal for an Alternative
Transaction, the failure of the Board to take such action would be inconsistent
with the directors’ exercise of their fiduciary duties to the Company’s
stockholders under applicable law, the Board may (1) change, qualify, withhold
or withdraw the Board Recommendation and/or (2) in the case of clause (i) of
this sentence, terminate this Agreement to enter into a binding written
agreement with respect to such Alternative Transaction.

 

31

 

  

(f)          No later than two (2) business days following stockholder approval
of the Proxy Proposals, the Company shall file with the Secretary of State of
Nevada the Amended and Restated Charter, which Amended and Restated Charter
shall provide that it shall become immediately effective upon filing.  The
Company shall issue a press release announcing the effectiveness of the Amended
and Restated Charter no later than one (1) business day after such filing.

 

4.9           Reasonable Best Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of Purchaser and the Company shall
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other party or
parties hereto in doing, all things reasonably necessary, proper or advisable
under applicable law to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement, including
using reasonable best efforts to obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from all Governmental
Bodies and make all necessary registrations, declarations and filings with all
Governmental Bodies, that are necessary to consummate the transactions
contemplated by the Transaction Documents.

 

4.10         Notification of Certain Events. Each of the Company and Purchaser
shall, as promptly as reasonably practicable, notify the other:

 

(a)          upon becoming aware that any representation or warranty made by it
in this Agreement has become untrue or inaccurate in any material respect, or of
any failure of such Person to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement; provided, however, that no such notification shall affect or be
deemed to modify any representation or warranty of such party set forth herein
or the conditions to the obligations of the other party to consummate the
transactions contemplated by the Transaction Documents, or the remedies
available to the parties hereto, and provided further, that failure to give any
such notice shall not be treated as a breach of covenant for the purposes of
Section 6.1(g) of this Agreement;

 

(b)          to the extent the Company has knowledge of such notice or
communication or the Purchaser has knowledge of such notice or communication, as
the case may be, of any written communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by the Transaction Documents;

 

(c)          of any communication from any Governmental Body related to the
transactions contemplated by the Transaction Documents;

 

(d)         of any proceedings commenced and served upon it or any Subsidiaries,
or to the knowledge of the Company, threatened in writing against the Company or
any of its Subsidiaries, that, if pending on the date hereof, would have been
required to have been disclosed pursuant to any Section of this Agreement; and

 

(e)          of any change that would have a caused a Material Adverse Effect.

 

32

 

 

4.11         Expenses.

 

(a)          The Company shall pay the reasonable fees and out-of-pocket
expenses of Purchaser incurred in connection with the transactions contemplated
by the Transaction Documents, including, but not limited to legal and accounting
expenses whether or not any Closing or Closings occur (the “Purchaser
Expenses”), as follows unless otherwise agreed by Purchaser: (i) at the Initial
Closing, the Company shall pay Purchaser Expenses incurred through the Initial
Closing Date, (ii) at the Second Closing, the Company shall pay Purchaser
Expenses incurred through the Second Closing Date that have not otherwise been
paid to Purchaser, and (iii) at the Third Closing, the Company shall pay
Purchaser Expenses incurred through the Third Closing Date that have not
otherwise been paid to Purchaser. Notwithstanding the foregoing, if the Second
Closing or the Third Closing does not occur (except under circumstances
described in Section 4.13), the aggregate amount of Purchaser Expenses which
shall be reimbursed by the Company shall not exceed $150,000. At the election of
Purchaser, Purchaser Expenses to be paid at any Closing may be deducted by
Purchaser from the aggregate Purchase Price for the Securities payable at such
Closing.

 

(b)          The Company shall also pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by it incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
the Securities to Purchaser. Without limiting the foregoing, the Company shall
be solely responsible for fees, expenses and other amounts payable to any
broker, financial advisor or consultant, finder, placement agent, investment
banker or bank with respect to the transactions contemplated by the Transaction
Documents.

 

4.12         Solicitation of Alternative Transactions. In consideration of the
substantial expenditure of the time, effort and expense to be undertaken by
Purchaser prior to and following the Initial Closing, the Company agrees that
without the prior written consent of Purchaser during the period beginning on
the Initial Closing Date and ending on the date of the Stockholders Meeting (the
“Exclusivity Period”), the Company will not, and will not authorize or knowingly
permit any of its Affiliates, officers, directors, employees, agents, advisors
and other representatives, directly or indirectly, (a) to actively solicit,
initiate, seek, encourage or support competing inquiries, proposals or offers
from any person, corporation, partnership or other entity or group regarding any
acquisition of the Company, any merger, consolidation or other business
combination with or involving the Company, any acquisition of any material
portion of the assets, capital stock or business of the Company, any
recapitalization of the Company or any similar transaction or any debt, equity
or other financing transaction (an “Alternative Transaction”) other than the
transactions contemplated hereby or (b) to negotiate, discuss or reach any
agreement or understanding (whether or not such agreement or understanding is
absolute, revocable, contingent or conditional) for, or otherwise attempt to
consummate, any Alternative Transaction other than the transactions contemplated
hereby. Notwithstanding the foregoing, however, if the Company receives a bona
fide proposal for an Alternative Transaction, then the foregoing shall not
prohibit the Company, after giving advance written notice to Purchaser, from (i)
furnishing information concerning the Company or its properties, assets or
business plans pursuant to any appropriate and customary confidentiality
agreement to the third party who has made an unsolicited written proposal for an
Alternative Transaction after the date hereof, or (ii) engaging in discussions
or negotiations with the third party who has made any such unsolicited proposals
after the date hereof, but only if and to the extent that the Board shall have
concluded in good faith, after consulting with financial advisors and
considering the advice of outside counsel, that such action is required by the
Board in the exercise of its fiduciary duties to the stockholders of the
Company. In addition, whether or not information is to be provided as aforesaid,
the Company shall give Purchaser prompt notice of the receipt of a bona fide
proposal for an Alternative Transaction.

 

33

 

  

4.13         Break-up Fee. In the event this Agreement is terminated by
Purchaser pursuant to Section 6.1(f), the Company shall pay to Purchaser a
break-up fee equal to $750,000 plus reimbursement of all unreimbursed Purchaser
Expenses (without giving effect to any limitation in Section 4.11 hereof).

 

4.14         Company Office. After the Second Closing the Company shall maintain
an office in New York City or Connecticut for use by sales and marketing
personnel as well as by representatives of Purchaser working on matters related
to the Company. The expenses with respect to such office shall be reasonable
based on the Company’s stage of development.

 

4.15         Indemnification of Purchaser. Subject to the provisions of this
Section 4.15, the Company will indemnify and hold Purchaser and its directors,
officers, shareholders, managers, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, managers, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
Party, by any stockholder of the Company who is not an Affiliate of Purchaser,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents. If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

 

34

 

 

 

4.16         Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation, as applicable, of the Common Stock
on a Trading Market. The Company will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

 

4.17         New Equity Incentive Plan. Prior to the Second Closing, the Board
shall adopt, subject to shareholder approval, a new equity incentive plan (the
“New Equity Plan”) in form and substance satisfactory to Purchaser under which
the Company may issue options and restricted stock and other equity compensation
to employees, directors, consultants and other service providers. The number of
shares reserved for issuance under the New Equity Plan shall be equal to 12.5%
of the outstanding shares of Common Stock after giving effect to the issuance of
Common Stock as part of the Units sold pursuant to this Agreement and all other
contingent issuances of Common Stock (including, without limitation, shares
issuable upon conversion of the Junior Preferred to be issued at the Third
Closing).

 

4.18         Schedules; SEC Reports. From time to time prior to the Second
Closing and the Third Closing, the Company will promptly supplement or amend the
Disclosure Schedules or, if appropriate, the SEC Reports with respect to any
matter hereafter arising which, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in the
Disclosure Schedules or the SEC Reports. No supplement or amendment of the
Disclosure Schedules made pursuant to this Section or of the SEC Reports shall
be deemed to cure any breach of, affect or otherwise diminish any representation
or warranty made in this Agreement unless Purchaser specifically agrees thereto
in writing.

 

4.19         Reserved Shares. The Company shall at all times until the Second
Closing, reserve and keep available out of its authorized but unissued stock,
for the purpose of selling shares of Common Stock as part of the Units at the
Second Closing as contemplated hereby, at least 100 million shares of its duly
authorized shares of Common Stock.

 

Article V
CLOSING CONDITIONS

 

5.1           Conditions to the Company’s Obligations to Sell.

 

(a)          Initial Closing. The obligation of the Company to issue and sell
the Initial Note to Purchaser at the Initial Closing as contemplated by Section
2.1 is subject to the satisfaction, at or before the Initial Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing Purchaser with prior written notice thereof:

 

35

 

 

 

(i)          Purchaser shall have executed each of the Transaction Documents to
which it is a party and which is to be executed in connection with the Initial
Closing and delivered the same to the Company.

 

(ii)         Purchaser shall have delivered to the Company the Initial Purchase
Price (less any amounts withheld pursuant to Section 4.11) by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii)        The representations and warranties of Purchaser shall be true and
correct in all material respects as of the date when made and as of the Initial
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchaser at or prior to the Initial Closing Date.

 

(b)          Second Closing. The obligation of the Company to issue and sell the
Remaining Note and the Units to Purchaser at the Second Closing as contemplated
by Section 2.2 is subject to the satisfaction, at or before the Second Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing Purchaser with prior written notice thereof:

 

(i)          The Initial Closing shall have occurred.

 

(ii)         Purchaser shall have delivered to the Company the Second Closing
Purchase Price (less any amounts withheld pursuant to Section 4.11) by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

(iii)        The representations and warranties of Purchaser shall be true and
correct in all material respects as of the date when made and as of the Second
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchaser at or prior to the Second Closing Date.

 

(iv)        Purchaser shall have executed and delivered to the Company a term
sheet setting forth the terms and conditions of the Senior Secured Credit
Facility (the “Credit Facility Term Sheet”) which is acceptable to the Company
and Purchaser.

 

(v)         The Company shall have entered into a new employment agreement with
Michael Salaman (the “Salaman Employment Agreement”) on terms acceptable to the
Company, Mr. Salaman and Purchaser.

 

(c)          Third Closing. The obligation of the Company to issue and sell the
Units to Purchaser at the Third Closing as contemplated by Section 2.3 is
subject to the satisfaction, at or before the Third Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing Purchaser with prior written notice thereof:

 

36

 

  

(i)          Each of the Initial Closing and the Second Closing shall have
occurred.

 

(ii)         Purchaser shall have delivered to the Company the Third Closing
Purchase Price (less any amounts withheld pursuant to Section 4.11 and less the
outstanding principal amount of, and accrued interest on, the Notes being
converted) by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company, and shall deliver the Notes to the Company
for cancellation against delivery of the Conversion Units; provided that, if
Purchaser shall have lost one or more of the Notes, Purchaser shall deliver an
affidavit of loss in a form reasonably acceptable to the Company.

 

(iii)         The representations and warranties of Purchaser shall be true and
correct in all material respects as of the date when made and as of the Third
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchaser at or prior to the Third Closing Date.

 

(iv)        Purchaser shall have executed and delivered to the Company
definitive agreements with respect to the Senior Secured Credit Facility
substantially on the terms set forth in the Credit Facility Term Sheet and other
customary terms and conditions acceptable to the Company and Purchaser or the
Company shall have obtained an alternative credit facility reasonably acceptable
to Purchaser.

 

5.2           Conditions to Purchaser’s Obligations to Purchase.

 

(a)          Initial Closing. The obligation of Purchaser hereunder to purchase
the Initial Note from the Company at the Initial Closing as contemplated by
Section 2.1 is subject to the satisfaction, at or before the Initial Closing
Date, of each of the following conditions, provided that these conditions are
for Purchaser’s sole benefit and may be waived by Purchaser at any time in its
sole discretion by providing Purchaser with prior written notice thereof.

 

(i)          The Company shall have executed and delivered to Purchaser the
Initial Note, the Security Agreement, the IP Security Agreement, the Cummins
Consulting Agreement and the Apfelbaum Consulting Agreement.

 

(ii)         The Company shall have delivered the Approved Budget to Purchaser
and Purchaser shall have approved, in its sole discretion, the Approved Budget.

 

(iii)        The Company shall have delivered to Purchaser an opinion of counsel
to the Company, and an opinion of Nevada Counsel, each dated as of the Initial
Closing Date, in form and substance satisfactory to Purchaser.

 

37

 

  

(iv)        The Company shall have delivered to Purchaser an executed engagement
letter with a reputable investment banking firm, pursuant to which such
investment banking firm shall render the Fairness Opinion.

 

(v)         The Company shall have delivered all Uniform Commercial Code and
similar financing statements in form and substance satisfactory to Purchaser,
for filing in the appropriate offices to create a valid and perfected security
interest in the Collateral (as such terms are defined in the Security
Agreement), along with evidence reasonably satisfactory to Purchaser of the
filing of such financing statements.

 

(vi)        The Company shall have obtained any required waivers or consents
from its stockholders and other lenders in order to consummate the transactions
contemplated by the Transaction Documents to be completed at the Initial Closing
(including the waiver of any preemptive rights), including, without limitation,
(A) the consent of UCF to the transactions contemplated by the Notes and the
Security Agreement in form and substance satisfactory to Purchaser and (B) the
termination and waiver of the preemptive rights of Michael Salaman and Donald J.
McDonald as provided in their respective employment agreements with the Company,
as amended, in form and substance satisfactory to Purchaser.

 

(vii)       The Company shall have obtained the agreement in form and substance
satisfactory to Purchaser from the holders of at least a majority of the
outstanding principal amount of its outstanding Convertible Senior Subordinated
Secured Notes (the “Outstanding Notes”) (A) not to convert the Outstanding Notes
into the Notes, (B) to waive any anti-dilution adjustments in the Outstanding
Notes or the warrants to purchase Common Stock issued by the Company in
connection therewith which might occur due to the issuance of any of the
Securities and (C) to convert the Outstanding Notes into shares of Common Stock
or a newly created junior preferred stock (the “Junior Preferred”) of the
Company with terms acceptable to Purchaser effective at the Third Closing.

 

(viii)      The Company shall have delivered to Purchaser a fully executed
settlement agreement with Iron Ridge Global IV, Ltd. in form and substance
satisfactory to Purchaser.

 

(ix)         The Company shall have delivered to Purchaser a fully executed
agreement in form and substance satisfactory to Purchaser with respect to
settlement and release of all claims of Peace Mountain against the Company,
solely contingent on a payment of $118,918.86.

 

(x)          The Company shall have delivered to Purchaser a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Initial Closing Date.

 

38

 

  

(xi)         The Company shall have delivered to Purchaser a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction, if any, in which the Company conducts business and is required to
so qualify, as of a date within ten (10) days of the Initial Closing Date.

 

(xii)        The Company shall have delivered to Purchaser a certificate in form
and substance satisfactory to Purchaser executed by the Secretary of the Company
and dated as of the Initial Closing Date, as to (i) the resolutions consistent
with Section 3.1(c) and as adopted by the Board in a form acceptable to
Purchaser, (ii) the Articles of Incorporation and the Bylaws, each as in effect
as of the Initial Closing Date, (iii) incumbency of officers, (iv) the
capitalization of the Company including a list of convertible securities and the
number of shares of Common Stock issuable upon conversion or exercise of such
convertible securities (solely to the extent different from Schedule 3.1(f) to
this Agreement) and (v) such other matters as shall be reasonably requested by
Purchaser.

 

(xiii)       Each and every representation and warranty of the Company set forth
in Section 3.1 shall be true and correct as of the date when made and as of the
Initial Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Initial Closing Date, unless such requirements have
been waived by the Purchaser. Purchaser shall have received a certificate, duly
executed by the Chief Executive Officer of the Company, dated as of the Initial
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by Purchaser in the form acceptable to Purchaser.

 

(b)          Second Closing. The obligation of Purchaser hereunder to purchase
the Remaining Note and the Units from the Company at the Second Closing as
contemplated by Section 2.2 is subject to the satisfaction, at or before the
Second Closing Date, of each of the following conditions, provided that these
conditions are for Purchaser’s sole benefit and may be waived by Purchaser at
any time in its sole discretion by providing Purchaser with prior written notice
thereof.

 

(i)          The Initial Closing shall have occurred;

 

(ii)         As of the Second Closing Date, there shall not have occurred any
event which has resulted or is reasonably likely to result in a Material Adverse
Effect.

 

(iii)        There shall not have occurred since the Initial Closing Date,
(a) any material adverse change in conditions in the United States, foreign or
global economy or capital or financial markets generally, (b) any material
adverse change in conditions (including any change in general legal, regulatory,
political, economic or business conditions) in or otherwise generally affecting
industry in which the Company conducts business or any change in accounting
requirements or principles applicable to the Company or any change in applicable
laws, rules or regulations or the interpretation thereof, or (c) any natural
disaster, hostilities, act of terrorism or war (whether or not threatened,
pending or declared) or the escalation or material worsening of any such natural
disaster, hostilities, acts of terrorism or wars.

 

39

 

  

(iv)        There shall be no Proceeding pending with any court or other
Governmental Body seeking to enjoin the closing of any of the transactions
contemplated by the Transaction Documents.

 

(v)         Each and every representation and warranty of the Company set forth
in Sections 3.1 and 3.2 shall be true and correct as of the date when made and
as of the Second Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Second Closing Date, unless such requirements have
been waived by the Purchaser. Purchaser shall have received a certificate, duly
executed by the Chief Executive Officer of the Company, dated as of the Second
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by Purchaser in the form acceptable to Purchaser.

 

(vi)        The Company shall have filed with the Secretary of State of the
State of Nevada a Certificate of Designations (the “Senior Preferred
Designations”), in form and substance satisfactory to Purchaser, setting forth
the rights, privileges and preferences of the Senior Preferred as summarized on
Exhibit A hereto and with such other customary rights, privileges and
preferences as are agreed between the Company and Purchaser.

 

(vii)       The Company shall have delivered to Purchaser an opinion of counsel
to the Company and of Nevada Counsel, each dated as of the Second Closing Date,
in form and substance satisfactory to Purchaser.

 

(viii)      The Company shall have delivered to Purchaser the Fairness Opinion,
in form and substance satisfactory to Purchaser.

 

(ix)         The officers and directors of the Company and, subject to
applicable proxy rules, the Persons set forth on Schedule 5.2(b)(ix) of the
Disclosure Schedule, shall have entered into written agreements to vote in favor
of the Proxy Proposals at the Stockholders Meeting in form and substance
satisfactory to Purchaser.

 

(x)          The Company shall have executed and delivered to Purchaser a
Registration Rights Agreement, in form and substance satisfactory to Purchaser,
providing customary senior demand and piggyback registration rights with respect
to the registration of the shares of Common Stock comprising the Units.

 

(xi)         The Company shall have executed and delivered to Purchaser the
Credit Facility Term Sheet.

 

40

 

  

(xii)        The Company shall have delivered to Purchaser duly executed
irrevocable instructions to Company’s transfer agent, in form and substance
satisfactory to Purchaser, with respect to the shares of Senior Preferred and
Common Stock comprising the Units to be issued at the Second Closing
acknowledged by the Company’s transfer agent.

 

(xiii)       The Company shall have delivered to Purchaser a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Second Closing Date.

 

(xiv)      The Company shall have delivered to Purchaser a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction, if any, in which the Company conducts business and is required to
so qualify (except where the failure to be so qualified or in good standing, as
the case may be, would not have a Material Adverse Effect), as of a date within
ten (10) days of the Second Closing Date.

 

(xv)       The Company shall have delivered to Purchaser a certificate in form
and substance satisfactory to Purchaser executed by the Secretary of the Company
and dated as of the Second Closing Date, either confirming the absence of change
to the information included within the certificate furnished pursuant to Section
5.2(a)(xii) or addressing any such changes to such prior certificate as to (i)
the resolutions consistent with Section 3.1(c) and as adopted by the Board in a
form acceptable to Purchaser, (ii) the Articles of Incorporation and the Bylaws,
each as in effect as of the Second Closing Date, (iii) incumbency of officers,
(iv) the capitalization of the Company including a list of convertible
securities and the number of shares of Common Stock issuable upon conversion or
exercise of such convertible securities and (v) such other matters as shall be
reasonably requested by Purchaser.

 

(xvi)      The Company’s Bottle Supply Agreement, dated as of February 15, 2008,
as amended, with Zuckerman-Honickman, Inc., shall have been amended in a manner
satisfactory to Purchaser in form and substance.

 

(c)          Third Closing. The obligation of Purchaser hereunder to purchase
the Units from the Company at the Third Closing as contemplated by Section 2.3
is subject to the satisfaction, at or before the Third Closing Date, of each of
the following conditions, provided that these conditions are for Purchaser’s
sole benefit and may be waived by Purchaser at any time in its sole discretion
by providing Purchaser with prior written notice thereof.

 

(i)          Each of the Initial Closing and the Second Closing shall have
occurred;

 

(ii)         As of the Third Closing Date, there shall not have occurred any
event which has resulted or is reasonably likely to result in a Material Adverse
Effect.

 

41

 

  

(iii)        There shall not have occurred since the Second Closing Date,
(a) any material adverse change in conditions in the United States, foreign or
global economy or capital or financial markets generally, (b) any material
adverse change in conditions (including any change in general legal, regulatory,
political, economic or business conditions) in or otherwise generally affecting
industry in which the Company conducts business or any change in accounting
requirements or principles applicable to the Company or any change in applicable
laws, rules or regulations or the interpretation thereof, or (c) any natural
disaster, hostilities, act of terrorism or war (whether or not threatened,
pending or declared) or the escalation or material worsening of any such natural
disaster, hostilities, acts of terrorism or wars.

 

(iv)        There shall be no Proceeding pending with any court or other
Governmental Body seeking to enjoin the closing of any of the transactions
contemplated by the Transaction Documents.

 

(v)         Each and every representation and warranty of the Company set forth
in Sections 3.1, 3.2 and 3.3 shall be true and correct as of the date when made
and as of the Third Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Third Closing Date, unless such requirements
have been waived by the Purchaser. Purchaser shall have received a certificate,
duly executed by the Chief Executive Officer of the Company, dated as of the
Third Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by Purchaser in the form acceptable to Purchaser.

 

(vi)        Each of the Proxy Proposals shall have been approved by the
stockholders of the Company at the Stockholders Meeting.

 

(vii)       The Company shall have filed the Amended and Restated Charter with
the Secretary of State of the State of Nevada and the filing shall have been
accepted.

 

(viii)      The Company shall have executed and delivered to Purchaser
definitive agreements with respect to the Senior Secured Credit Facility or
shall have entered into an alternative credit facility in an amount and on terms
reasonably acceptable to Purchaser.

 

(ix)         The Company shall have delivered to Purchaser an opinion of counsel
to the Company and of Nevada Counsel, each dated as of the Third Closing Date,
in form and substance satisfactory to Purchaser.

 

(x)          The Outstanding Notes shall convert into Junior Preferred and the
Company shall deliver evidence to Purchaser of the release of all Liens securing
the Outstanding Notes.

 

42

 

 

(xi)         The Company shall have delivered to Purchaser duly executed
irrevocable instructions to the Company’s transfer agent, in form and substance
satisfactory to Purchaser, with respect to the shares of Senior Preferred and
Common Stock comprising the Units to be issued at the Third Closing acknowledged
by the Company’s transfer agent.

 

(xii)        The Company shall have executed and delivered indemnification
agreements with each of Company’s directors in form and substance satisfactory
to Purchaser.

 

(xiii)       The Company shall have obtained director and officer liability
insurance in the amount of $15,000,000 with terms and conditions reasonably
acceptable to Purchaser, and shall have delivered to Purchaser evidence thereof
in form and substance satisfactory to Purchaser.

 

(xiv)      The Company shall have delivered to Purchaser a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Third Closing Date.

 

(xv)       The Company shall have delivered to Purchaser a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction, if any, in which the Company conducts business and is required to
so qualify (except where the failure to be so qualified or in good standing, as
the case may be, would not have a Material Adverse Effect), as of a date within
ten (10) days of the Third Closing Date.

 

(xvi)      The Company shall have delivered to Purchaser a certificate in form
and substance satisfactory to Purchaser executed by the Secretary of the Company
and dated as of the Third Closing Date, either confirming the absence of change
to the information included within the certificate furnished pursuant to Section
5.2(a)(xii) or addressing any such changes to such prior certificate as to (i)
the resolutions consistent with Section 3.1(c) and as adopted by the Board in a
form acceptable to Purchaser, (ii) the Articles of Incorporation and the Bylaws,
each as in effect as of the Third Closing Date, (iii) incumbency of officers,
(iv) the capitalization of the Company including a list of convertible
securities and the number of shares of Common Stock issuable upon conversion or
exercise of such convertible securities and (v) such other matters as shall be
reasonably requested by Purchaser.

 

Article VI
TERMINATION

 

6.1           Termination.  This Agreement may be terminated as follows,
provided, that no such termination will affect the right of either party to sue
for any breach by the other party (or parties):

 

(a)          by mutual written consent of Purchaser and the Company;

 

43

 

  

(b)          by Purchaser by written notice to the Company, if the Second
Closing has not been consummated on or before August 28, 2012 (the “Second
Closing Termination Date”);

 

(c)          by Purchaser by written notice to the Company, if the Third Closing
has not been consummated on or before October 20, 2012 (the “Third Closing
Termination Date”);

 

(d)          by either Purchaser or the Company, upon written notice to the
other party, if any final, non-appealable law or order, writ, injunction,
judgment, decree or ruling (whether temporary, preliminary or permanent)
enacted, promulgated, issued or entered by any Governmental Body shall be in
effect having the effect of making illegal, permanently restraining, enjoining
or prohibiting the consummation of the transaction contemplated by the
Transaction Documents

 

(e)          by either Purchaser or the Company, upon written notice to the
other party, if the Stockholder Meeting is duly convened and the stockholders of
the Company shall not have approved the Proxy Proposals at the Stockholders
Meeting or at any adjournment or postponement thereof;

 

(f)          by Purchaser, upon written notice to the Company, if: (i) the Board
shall not have approved the Transaction Documents to be executed at the Second
Closing and the transactions to be consummated at the Second Closing (or the
Board has revoked such approval) on or prior to the Third Closing Termination
Date; (ii) the Board shall not have approved the Transaction Documents to be
executed at the Third Closing and the transactions to be consummated at the
Third Closing (or the Board has revoked such approval) on or prior to the Third
Closing Termination Date; (iii) Board shall have reversed or revoked the Board
Recommendation (whether or not permitted under Section 4.8(e) hereof); (vi) the
Board or any committee thereof shall have approved, endorsed or recommended any
Alternative Transaction; (v) the Company shall have executed any contract
relating to any Alternative Transaction; (vi) a tender or exchange offer
relating to securities of the Company shall have been commenced and the Company
shall not have sent to its security holders, within ten (10) Business Days after
the commencement of such tender or exchange offer, a statement disclosing that
the Company recommends rejection of such tender or exchange offer; or (vii) the
Company shall have materially breached Section 4.12; and

 

(g)          by Purchaser, upon written notice to the Company, if there shall
have been a breach of (i) any covenant or agreement on the part of the Company
set forth in this Agreement; or (ii) any representation or warranty of the
Company set forth in this Agreement shall have been inaccurate when made or, if
not made as of a specific date, shall have become inaccurate, that would, in the
case of both clauses (i) or (ii), prevent the consummation of the transactions
contemplated by the Transaction Documents, or, if curable, is not cured within
twenty (20) Business Days after the Company’s receipt of written notice thereof
from Purchaser, if earlier; provided, however, that the Company shall use
reasonable efforts to cure such breach as promptly as practicable.

 

44

 

 

Article VII

MISCELLANEOUS

 

7.1           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules,
provided that the foregoing shall not have any effect on any agreements
Purchaser has entered into with the Company or any of its Subsidiaries prior to
the date hereof with respect to any prior or future investment by Purchaser in
the Company.

 

7.2           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:

 

Skinny Nutritional Corp.

3 Bala Plaza East, Suite 101

Bala Cynwyd, PA 19004

Attention: Michael Salaman, CEO

 

In each case, with a copy to (which shall not constitute notice):

 

Becker & Poliakoff, LLP

45 Broadway, 8th Floor

New York, NY 10006

Attention: Michael Goldstein, Esq.

Fax: (212) 557-0295

 

If to Purchaser:

 

Trim Capital LLC

c/o Prime Capital, LLC

135 East 57th Street, 11th Floor

New York, NY 10022

Attention: Marc Cummins

 

In each case, with a copy to (which shall not constitute notice):

 

Pryor Cashman LLP

7 Times Square

New York, NY 10036

Attention: Lawrence A. Spector, Esq.

Fax: 212-798-6374

 



45

 

 

7.3           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed by the Company and Purchaser.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

7.4           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.5           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchaser. Purchaser may assign
any or all of its rights under this Agreement to any Person to whom Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions of
the Transaction Documents that apply to the “Purchaser.”

 

7.6           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.15.

 

7.7           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, managers,
members, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

46

 

  

7.8           Survival. The representations and warranties contained herein
shall survive the Closings and the delivery of the Securities for a period of
two (2) years from each Closing Date, except with respect to Sections 3.1(a)
(“Organization and Qualification”), 3.1(c) (“Authorization; Enforcement”),
3.1(d) (“No Conflicts”), 3.1(e) (“Filings, Consents and Approvals”), 3.1(n)
(“Intellectual Property”), 3.1(cc) (“Tax Status”), 3.2(a) (“Authorization;
Enforcement”), 3.2(b) (“No Conflicts”), 3.2(c) (“Filings, Consents and
Approvals”), 3.3(a) (“Authorization; Enforcement”), 3.2(b) (“No Conflicts”) and
3.3(c) (“Filings, Consents and Approvals”), which shall survive until the
expiration of the statute of limitations applicable thereto

 

7.9           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

7.10         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

7.11         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

7.12         Replacement of Instruments. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

47

 

  

7.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Purchaser and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

7.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to Purchaser pursuant to any Transaction Document or Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

7.15         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

7.16         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

7.17         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Remainder of Page Intentionally Left Blank; Signature Pages Follow)

 

48

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  SKINNY NUTRITIONAL CORP.         By: /s/ Michael Salaman   Name: Michael
Salaman   Title: Chief Executive Officer         TRIM CAPITAL LLC         By:
/s/ Marc Cummins   Name:  Marc Cummins   Title: Managing Member

 

[Signature Page to Securities Purchase Agreement]

 



 

 





 

EXHIBIT A

 

Summary of Terms of Senior Preferred

  

Issuer:   Skinny Nutritional Corp. (the “Company”)       Security:   Units
consisting of (i) shares of Senior Preferred and (ii) shares of Common Stock.  
    Ranking:   The Senior Preferred will, with respect to dividend rights and
rights on liquidation and redemption, rank senior to any other preferred stock
and the Common Stock.       Conversion:   The Senior Preferred shall not be
convertible.       Purchase Price; Allocation   Nine Million dollars
($9,000,000) less (i) the principal amount of, and accrued interest on, the
outstanding Bridge Notes and (ii) the purchase price of any Units purchased at
the Second Closing. The gross proceeds of the sale of the Units will be
allocated to the shares of Senior Preferred and the shares of Common Stock in a
manner acceptable to the Purchaser. For purposes hereof, the “Original Issue
Price” of the Senior Preferred shall be equal to quotient determined by dividing
(i) the amount of the aggregate purchase price of the Units allocated to the
Senior Preferred by (ii) the number of shares of Senior Preferred issued.      
Use of Proceeds:   Working capital and general corporate purposes      
Liquidation Preference:   Upon any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary (a “Liquidation Event”), the holders
of Senior Preferred shall be entitled to receive, on a preferred basis prior and
in preference to any distribution to the holders of any Common Stock or any
preferred stock or other equity security of the Company, an amount per share
equal to the Original Issue Price plus accrued and unpaid dividends (the
“Liquidation Preference”).       Deemed Liquidation Event:   Unless the holders
of a majority of the shares of Senior Preferred determine otherwise, a sale or
exclusive lease of all or substantially all of the assets of the Company or an
acquisition of the Company by another person or entity by means of any
transaction or series of transactions (including any reorganization, merger,
consolidation or share transfer) where the stockholders of the Company
immediately preceding such transaction own, following such transaction, less
than a majority of the voting securities of the Company, shall be deemed a
Liquidation Event (a “Deemed Liquidation Event”).

 

 

 

 

   

In the event of a Liquidation Event, if any portion of the consideration payable
to the Company or its stockholders is placed into escrow, and/or is payable to
the Company or its stockholders subject to contingencies, the merger agreement,
sale agreement, or other agreement governing such Liquidation Event shall
provide that (a) the portion of such consideration that is not placed into
escrow and not subject to any contingencies (the "Initial Consideration") shall
be allocated among the holders of capital stock of the Company in accordance
with the respective liquidation preferences as if the Initial Consideration were
the only consideration payable in connection with such Liquidation Event and (b)
any additional consideration which becomes payable to the Company or its
stockholders upon release from escrow or satisfaction of contingencies shall be
allocated among the holders of capital stock of the Company in accordance with
the respective liquidation preferences after taking into account the previous
payment of the Initial Consideration as part of the same transaction. 

      Redemption:   At the election of the holders of at least a majority of the
Senior Preferred made any time after the fifth anniversary of the Third Closing,
the Company shall redeem the outstanding Senior Preferred from funds legally
available therefor within ninety (90) days following the date the Company
receives the redemption request from the holders of the Senior Preferred.  Such
redemption shall be at a purchase price per share equal to the Original Issue
Price (as adjusted for stock splits, stock dividends, combinations and the like)
plus accrued but unpaid dividends.  In the event that the Senior Preferred is
not redeemed in whole within the period set forth above for any reason
(including the unavailability of funds legally available therefor), then the
holders of the Senior Preferred will be entitled to (i) elect a majority of the
Board (to the extent that designees of the holders of the Senior Preferred do
not already constitute a majority of the Board) and/or (ii) cause the Company to
retain an independent investment banking firm of national or regional standing
to explore strategic alternatives for the Company, including a sale of the
Company or all or certain of its assets.

2

 

 

Common Stock:   The number of shares of Common Stock which shall be issued as
part of the Units (including Units sold to the Purchaser at the Second Closing)
shall be that number which comprises 65% of the fully diluted shares of Common
Stock of the Company (calculated on the treasury method and determined as of the
date of the Third Closing, including the shares reserved for issuance under the
New Equity Plan and all other contingent issuances of Common Stock).      
Dividends:   The Senior Preferred will carry a cash dividend of 15% of the
Original Issue Price (as adjusted for stock splits, stock dividends,
combinations and the like) per annum.  Dividends will be cumulative, shall
compound semi-annually and shall be payable on the earliest of (i) the closing
of a Qualified Public Offering, (ii) a Liquidation Event, including the closing
of a Deemed Liquidation Event, (iii) the redemption of the Senior Preferred or
(iv) semi-annually to the extent that funds are legally available therefor as
determined by the Board in good faith.  No dividends may be paid on the Common
Stock or any series of preferred stock ranking junior to or pari passu with the
Senior Preferred unless all accrued but unpaid dividends on the Senior Preferred
have been paid in full.       Voting Rights:   The Senior Preferred shall have
no voting rights except as specifically provided herein or as otherwise required
by law.       Board of Directors:   The Board will initially consist of seven
(7) members. The holders of the Senior Preferred, voting separately as a class,
will be entitled to elect four (4) members of the Board (the “Preferred
Directors”). The holders of the Senior Preferred and the Common Stock, voting
together as a single class, will be entitled to elect three (3) members of the
Board, one (1) of whom shall be the CEO and two (2) of whom shall be
non-employee members recommended by the nominating committee and acceptable to a
majority of the Preferred Directors. The bylaws will provide, in addition to any
provisions required by law, that any three (3) directors or holders of at least
a majority of the outstanding shares of Senior Preferred may call a meeting of
the Board. The Preferred Directors shall have the right to designate the
Company’s chairman (to be Marc Cummins, Bill Apfelbaum or someone reasonably
acceptable to the CEO). In connection with the investment by the Purchaser, the
Company will create compensation, audit and nominating committees of the Board
and Preferred Directors shall constitute a majority of the members of all Board
committees and a Preferred Director shall be designated as the chairman of each
committee. In the event of certain material events of non-compliance under the
Senior Preferred (including a failure to redeem the Senior Preferred), the
holders of the Senior Preferred will have the right to designate a majority of
the members of the Board.

 

3

 

 

Protective Provisions:   For so long as the Senior Preferred is outstanding,
consent of the holders of a majority of the outstanding shares of Senior
Preferred shall be required for the following:           (i) any Liquidation
Event, including any sale of a controlling interest in the Company (through
merger, sale of stock or otherwise) or any disposition of all or substantially
all assets or business of the Company or any major part of its assets or
business (whether by sale, exclusive license or otherwise) or other Deemed
Liquidation Event; (ii) any material acquisition or disposition (including
licensing) of any business or assets including any intellectual property, except
in the ordinary course of business (which, for purposes of clarity, includes
entering into normal and customary agreements and licenses with manufacturers,
distributors, sales agents and the like); (iii) the redemption of any shares of
capital stock other than the Senior Preferred as described herein or the
repurchase of shares of Common Stock from employees, officers, directors,
consultants or other persons performing services for the Company pursuant to
agreements under which the Company has the right to repurchase such shares at a
price equal to the lower of cost or fair market value thereof upon the
occurrence of certain events, such as the termination of services; (iv) the
creation, modification or issuance of capital stock or securities which are
convertible into capital stock, other than (A) the issuance of shares and
options to officers, directors, employees, consultants and other service
providers under the New Equity Plan and any equity incentive plan or any other
plan approved by the Board (including a majority of the Preferred Directors),
(B) the issuance of Common Stock (or warrants or other convertible securities to
purchase Common Stock) which constitutes less than one percent (1%) of the
Company’s outstanding Common Stock in the aggregate in bona fide arm’s length
transactions approved by the Board including a majority of the Preferred
Directors and (C) shares of Common Stock, warrants or other convertible
securities issued in connection with strategic transactions, equipment leases
and debt financings approved by the Board including a majority of the Preferred
Directors; (v) any amendments to the Company’s Charter or Bylaws, including,
without limitation, and amendment which (a) alters or changes the rights,
preferences or privileges of the Senior Preferred, (b) increases or decreases
the authorized number of shares of the Company’s preferred stock or common
stock, (c) creates (by reclassification or otherwise) any new class or series of
shares having rights, preferences or privileges senior to or on a parity with
the Senior Preferred or (d) affects the Senior Preferred adversely; (vi) the
declaration of dividends on any class of stock other than the Senior Preferred;
(vii) any increase or decrease the authorized size of the Board (unless such
increase in size is in connection with the holders of the Senior Preferred being
entitled to designate a majority of the members of the Board as contemplated
herein) and the creation of any committee of the Board; (viii) any transaction
with any director or management employee or immediate families or affiliates
thereof (other than normal and customary employment agreements and stock
remuneration agreements under any equity incentive plan or any other plan
approved by the Board (including a majority of the Preferred Directors)); and
(ix) changing the Company’s independent accountants or attorneys.

 

4

 

 

    For so long as the Senior Preferred is outstanding, consent of a majority of
the Preferred Directors shall be required for the following:           (i) any
capital expenditure exceeding the approved budget; (ii) the incurrence of any
indebtedness (other than trade debt in the ordinary course); (iii) the creation
of any lien on any assets of the Company; (iv) the appointment or dismissal of
C-level executives and any material changes in remuneration of directors and
senior executives; (v) establishing or investing in any subsidiary or joint
venture; (vi) the issuance of shares of Common Stock, warrants or other
convertible securities in connection with strategic transactions, equipment
leases and debt financings; and (vii) approval of annual operating and capital
budgets.

  

5



